


Exhibit 10.3


NOTICE OF GRANT OF RESTRICTED STOCK UNITS
AND
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
 
Restricted Stock Unit Award
Under the Amended and Restated Omnibus
Equity Incentive Plan, Effective May 19, 2011,
as Amended
West Marine, Inc.
500 Westridge Drive
Watsonville, CA  95076
 



NOTICE OF GRANT OF RESTRICTED STOCK UNITS
Grant Date:  [____________]
 
You have been granted the number of restricted common stock units (“RSUs”)
stated for you on the Smith Barney 2012 “Grant Listing” page at
www.benefitaccess.com (“Smith Barney Website”).  The RSUs entitle you to receive
shares of West Marine, Inc. (the “Company”) common stock at a future date,
assuming that you satisfy the conditions of the Company’s Amended and Restated
Omnibus Equity Incentive Plan, effective May 19, 2011, as amended by Amendment
Number One, effective March 30, 2012 (collectively, the “Plan”) and the
Restricted Stock Unit Agreement (“Award Agreement”), attached hereto as Exhibit
A.  The RSUs will vest as follows, assuming continuous engagement
as  Non-employee Director or as otherwise determined by the Company’s Board of
Directors or its Governance and Compensation Committee:


% of Total
Date Vest
100%
Earlier of 1st Anniversary of Grant Date or 2013 Annual Stockholders Meeting
(“Vest Date”)



The restricted stock units granted hereunder hereinafter are referred to as the
“RSU Grant.”
 
You and the Company agree that the RSU Grant is granted under and governed by
the terms and conditions of the Plan and the Award Agreement, all of which are
incorporated herein and made a part of this document.  You acknowledge that a
copy of the Plan has been made available to you.
You further acknowledge and agree that the Award Agreement does not require your
signature or the Company’s signature to be effective, and that this Notice of
the RSU Grant issued to you (which notice may be accomplished through the
posting thereof on a website for the Plan), shall be sufficient evidence of the
issuance to, and acceptance by, you of the RSU Grant reflected in the Award
Agreement, unless you expressly reject such Award Agreement in writing.
Additionally, unless you expressly reject such Award Agreement in writing, you
further acknowledge and agree that prior to the delivery of any shares or cash
pursuant to the Plan, the Company shall have the power and the right to deduct
or withhold, or require you to remit to the Company, an amount sufficient to
satisfy Federal, state, and local taxes (including your FICA obligation)
required by law to be withheld with respect to any RSU Grant.  In this regard,
you authorize the Company to withhold shares having a value equal to the amount
required to be withheld to satisfy such tax obligations.



 
 
 
 


Non-Employee Director’s Restricted Stock Units
RSU No.:   On website
(1 year - 100%)
ID:        Number




 
 

--------------------------------------------------------------------------------

 

Exhibit A
West Marine, Inc.
Amended and Restated Omnibus Equity Incentive Plan (Effective May 19, 2011),
 As Amended by Amendment Number One (Effective March 30, 2012)
 
RESTRICTED STOCK UNIT AGREEMENT


1.           GRANT OF RESTRICTED STOCK UNITS.  West Marine, Inc. (the “Company”)
hereby grants to the Non-Employee Director named in the “Notice of Grant of
Restricted Stock Units” (the “Notice of Grant”) under the West Marine, Inc.
Amended and Restated Omnibus Equity Incentive Plan, effective May 19, 2011,  as
amended by Amendment Number One, effective March 30, 2012 (collectively, the
“Plan”), as a separate incentive in connection with his or her engagement and
not in lieu of any salary or other compensation for his or her services, on the
terms and conditions set forth in this Restricted Stock Unit Agreement
(“Agreement”) and the Plan, the restricted stock units (“RSUs”) which entitle
the Non-Employee Director on a future date to receive the number of shares of
Common Stock set forth for the Non-Employee Director on the Smith Barney Website
as referenced in the Notice of Grant.


2.            NUMBER OF SHARES.  The number and class of shares specified in the
Notice of Grant are subject to appropriate adjustment in the event of changes in
the capital stock of the Company by reason of stock dividends, split-ups or
combinations of shares, reclassifications, mergers, consolidations,
reorganizations or liquidations.  Subject to any required action of the
stockholders of the Company, if the Company shall be the surviving corporation
in any merger or consolidation, the RSUs granted hereunder (to the extent that
it is still outstanding) shall pertain to and apply to the securities to which a
holder of the same number of shares of Common Stock that are then subject to the
RSUs would have been entitled.  To the extent that the foregoing adjustments
relate to stock or securities of the Company, such adjustments shall be made by
the Committee, whose determination in that respect shall be final, binding and
conclusive.


3.            LAPSE OF RSU RESTRICTIONS.  Except as otherwise provided in this
Agreement and subject to the terms of the Plan, the right to receive the shares
of Common Stock promised by this Agreement shall accrue on the Vest Date as set
forth in the Notice of Grant.   Except as otherwise determined by the Company’s
Board of Directors (“Board”) and/or its Governance and Compensation Committee
(“Committee”), in the event of termination of the Non-Employee Director’s
engagement with the Company and its Subsidiaries for any reason, the
Non-Employee Director will accrue no further entitlement to the RSUs under the
Plan, or otherwise, and all RSUs which have not become fully vested under
paragraph 3 of this Appendix A, as of the earlier of the date the Non-Employee
Director’s engagement is terminated or the date the Non-Employee Director
receives notice of such termination, shall lapse and expire immediately.  That
is, except as otherwise determined by the Company’s Board and/or Committee, the
Non-Employee Director will not continue to accrue any benefits in the Plan
during the period of any actual or deemed notice of termination.


4.           DISTRIBUTION DATE.  Subject to any overriding provisions in the
Plan, or any applicable condition of receipt, as soon as practicable following
the respective vesting date under paragraph 3 of this Appendix A, the Company
shall transfer to the Non-Employee Director shares equivalent to the RSUs (less
any applicable tax withholding as set forth in the Plan) which vested as of such
date, provided that in no event shall such shares be distributed later than
March 15 of the year following the calendar year in which the RSUs vested.   


5.           CONDITIONS OF RECEIPT.  The Company may postpone issuing and
delivering any shares in settlement of RSUs for so long as the Company
determines to be advisable to satisfy any conditions, including the following:
(i) its completing or amending any securities registration or qualification of
the RSU shares or its or the Non-Employee Director satisfying any exemption from
registration under any Federal or state law, rule, or regulation; (ii) its
receiving proof it considers satisfactory that a person seeking to receive the
RSU shares after the Non-Employee Director’s death is entitled to do so; (iii)
the Non-Employee Director complying with any requests for representations under
the Plan; and (iv) the Non-Employee Director complying with any Federal, state,
or local tax withholding obligations.


6.           ADDITIONAL REPRESENTATIONS FROM THE NON-EMPLOYEE DIRECTOR.  If the
Non-Employee Director is entitled to receive RSU shares at a time when the
Company does not have a current

 
 

--------------------------------------------------------------------------------

 

registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of such shares to the Non-Employee Director,
the Non-Employee Director must comply with the following before the Company will
issue any shares to the Non-Employee Director. The Non-Employee Director must:
(i) represent to the Company, in a manner satisfactory to the Company’s counsel,
that the Non-Employee Director is acquiring the RSU shares for the Non-Employee
Director’s own account and not with a view to reselling or distributing the RSU
shares; and (ii) agree that the Non-Employee Director will not sell, transfer,
or otherwise dispose of the RSU shares unless a registration statement under the
Act is effective at the time of disposition with respect to the RSU shares the
Non-Employee Director proposes to sell, transfer, or otherwise dispose of; or
the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.


7.           RIGHTS OF STOCKHOLDER.  The Non-Employee Director shall have no
rights or privileges of a stockholder of the Company, including but not limited
to voting or dividend rights, until shares are transferred to the Non-Employee
Director in settlement of the RSU.


8.           UNSECURED CREDITOR.  The RSU Grant creates a contractual obligation
on the part of the Company to make a distribution of the shares pursuant to the
RSU Grant at the time provided for in this Agreement.  Neither the Non-Employee
Director nor any other party claiming an interest in the RSU Grant hereunder
shall have any interest whatsoever in any specific asset of the Company.  The
Non-Employee Director’s right to receive distributions hereunder is that of an
unsecured general creditor of the Company.


9.           RSU GRANTS HAVE NO EFFECT ON ENGAGEMENT.  The terms of Non-Employee
Director’s engagement shall be determined from time to time by the Company, and
the Company shall have the right, which is hereby expressly reserved, to
terminate or change the terms of the engagement of the Non-Employee Director at
any time for any reason whatsoever, with or without good cause.


10.           NO REPRESENTATIONS OR PROMISES.  Neither the Company nor anyone
else is making any representations or promises regarding the duration of the
Non-Employee Director’s service, vesting of the RSU, the value of the shares or
of the RSUs, or the Company’s prospects.  In addition, the Company does not
hereby provide any advice regarding tax consequences to the Non-Employee
Director or regarding the Non-Employee Director’s decisions regarding the RSUs.
The Non-Employee Director agrees to rely only upon the Non-Employee Director’s
own personal advisors for financial or tax advice for all matters pertaining to
the RSUs.


11.           ADDRESSES FOR NOTICES.  Any notice to be given to the Company
under the terms of this Agreement shall be addressed to the Company, in care of
its Secretary, at West Marine, Inc., 500 Westridge Drive, Watsonville, CA 95076,
or at such other address as the Company may hereafter designate in writing.  Any
notice to be given to the Non-Employee Director shall be addressed to the
Non-Employee Director at the address set forth below the Non-Employee Director’s
signature in the Notice of Grant, at such other address as the Non-Employee
Director may hereafter designate in writing, or at the last known address that
the Company has on file for the Non-Employee Director.  Any such notice shall be
deemed to
have been duly given if and when enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified and deposited, postage and
registry fee prepaid, in a United States post office.


12.           NON-TRANSFERABILITY.  The RSUs herein granted and the rights and
privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of said
RSU, or of any right or privilege conferred hereby, contrary to the provisions
hereof, or upon any attempted sale under any execution, attachment or similar
process upon the rights and privileges conferred hereby, said RSU and the rights
and privileges conferred hereby shall immediately become null and void.


13.           BINDING AGREEMENT.  Subject to the non-transferability of the RSU,
this Agreement shall be binding upon and inure to the benefit of the heirs,
legatees, legal representatives, successors and assigns of the parties hereto.

 
 

--------------------------------------------------------------------------------

 

14.           PLAN GOVERNS.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern.  Terms used and not defined in this
Agreement shall have the meaning set forth in the Plan.


15.           COMMITTEE AUTHORITY.  The Committee shall have the discretionary
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Non-Employee Director, the Company and all other
interested persons.  No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Agreement.


16.           CAPTIONS.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.


17.           AGREEMENT SEVERABLE.  In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.


18.           FURTHER ASSURANCES.  At any time, and from time to time after
executing this Agreement, the Non-Employee Director will execute such additional
instruments and take such actions as may be reasonably requested by the Company
to confirm or perfect or otherwise to carry out the intent and purpose of this
Agreement.


19.           COMPLIANCE WITH LAW.  The Company will not issue the RSU shares if
doing so would violate any applicable federal or state securities laws, or any
other applicable law or regulation.  The Non-Employee Director may not sell or
otherwise dispose of the RSU shares in violation of applicable law.


20.           SECTION 409A.  The RSU is intended to comply with the requirements
of Section 409A and will be construed consistently with that
section.  Nevertheless, the Company makes no representations or warranties and
shall have no liability to the Non-Employee Director or any other person, if any
provisions of or distribution under this Agreement is determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of that section.  Neither the Company nor the Non-Employee Director shall have
the right to accelerate or defer the delivery of any shares except to the extent
specifically permitted or required by Section 409A.  In no event may the Company
or the Non-Employee Director defer the delivery of the shares beyond the date
specified in paragraph 4 of this Appendix A, unless such deferral complies in
all respects with Treasury Regulation Section 1.409A-2(b) related to subsequent
changes in the time or form of payment of nonqualified deferred compensation
arrangements, or any successor regulation.  


21.           GOVERNING LAW.  The Agreement, RSUs and all related documentation
and matters shall be construed in accordance with and governed by the laws of
the State of California (without giving effect to principles of conflicts of
laws thereof) and applicable Federal law.


22.           ENTIRE AGREEMENT.  This Agreement (subject to applicable
provisions of the Plan) contains the entire agreement among the parties relating
to the subject matter hereof and there are no other or further agreements
outstanding not specifically mentioned herein; provided, however, that the
Company may amend and supplement this Agreement in writing from time to time as
permitted under the Plan.


IN WITNESS WHEREOF, this Agreement is deemed to be executed by the parties
effective as of the Grant Date of the Notice of Grant.




West Marine, Inc.

 
 
